Citation Nr: 0029285	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  97-11 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for postoperative 
osteochondroma of the left tibia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had active service from November 1962 to November 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 1996, which granted service connection for 
postoperative osteochondroma of the left tibia, and assigned 
a noncompensable evaluation.


FINDING OF FACT

Throughout the appeal period, the veteran's postoperative 
osteochondroma of the left tibia has been manifested by 
complaints of pain, with tenderness noted on examination, and 
X-ray evidence of a small bony growth at the site of the 
previous surgery.


CONCLUSION OF LAW

The schedular criteria for a 10 percent evaluation for 
postoperative osteochondroma of the left tibia have been met.   
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.59, Part 4, Code 5015 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's contentions regarding the increase in 
severity of his disability constitute a plausible or well-
grounded claim.  Shipwash  v. Brown, 8 Vet.App. 218 (1995).  
The relevant facts have been properly developed, and, 
accordingly, the statutory obligation of the Department of 
Veterans Affairs (VA) to assist in the development of the 
appellant's claim has been satisfied.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999); Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999); 
Schafrath.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Additionally, because this appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original claim, separate, or "staged," ratings may be 
assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet.App. 119 (1999).  In this 
case, the veteran has been assigned a noncompensable rating 
effective in December 1995, the date of his claim.  

Service medical records reveal that the veteran was seen in 
September 1963, with a six month history of left leg pain.  
X-rays disclosed an osteochondroma of the left tibia, and he 
underwent surgery to excise the benign tumor.  No further 
complaints or pertinent abnormal findings were noted during 
service.  

Subsequent to service, the veteran initially filed a claim 
for service connection for postoperative osteochondroma of 
the left tibia in December 1995, and service connection was 
granted by rating decision dated in August 1996.  

In connection with his claim, the veteran has submitted 
numerous medical records, showing treatment for a variety of 
conditions.  He highlighted a December 1994 report of a 
medical evaluation by M. Kulick, D.D.S., M.D., who noted that 
the veteran was limping secondary to left leg pain.  An 
evaluation by J. Bernstein, M.D., in March 1995, noted that 
the veteran complained of left foot and left leg pain.  He 
also reported a bony growth in the left thigh that 
occasionally ached.  Examination revealed no palpable or 
visible deformity in the lower extremities.  There was full 
and symmetrical range of motion of the knees and ankles.  

VA outpatient treatment records show that the veteran was 
seen in October 1997 with complaints including a history of a 
tumor in the left tibia with chronic pain.  No findings were 
reported.

According to an evaluation by J. Sigurdson, M.D., in July 
1998, the veteran reported having been treated at the VA for 
some kind of bony tumor involving the left femur.  In 
addition, he had a sensory deficit on examination involving 
the left medial calf, related to old tibia surgery.  There 
were no gross motor deficits in the lower extremities, and 
his gait was normal.  He was able to rise on his heels and 
toes, although he experienced difficulty with a squat.  

In August 1999, a VA examination was conducted, to evaluate 
his service-connected disability.  The veteran pointed to the 
medial aspect of the left proximal tibia as the location of 
the surgery.  He described an aching and shooting type of 
pain which extended down into the lower leg, as well as a 
feeling of numbness on the inner aspect of the left leg.  He 
occasionally had to limp when the leg was painful, 
particularly during periods of rainy weather.  On 
examination, his gait was without difficulty.  There was full 
range of motion of the left knee without pain.  He had a 
well-healed surgical scar over the medial aspect of the left 
proximal tibia.  There was tenderness to palpation over the 
area of the medial proximal tibia.  Examination of the ankle 
was unremarkable. He had an area of hypersensitivity over the 
medial aspect of the lower leg.  Reflexes and sensation were 
intact.  There was no definite weakness of the left lower 
extremity.  The impression was postoperative excision of 
osteochondroma of the left proximal tibia, and residual pain 
and tenderness extending into the lower leg of uncertain 
etiology.  There was no pain on motion.  Pain could limit 
functional ability during flare-ups, or with increased use, 
but any additional limitation of motion resulting therefrom 
could not be determined with any degree of medical certainty.  
X-rays disclosed a small bone excrescence that projected 
posteriorly from the posterior aspect of the proximal tibia, 
and may reflect the site of an osteochondral that, by patient 
history, had been partially resected.  

Records from A. Fontana, M.D., dated from December 1999 to 
January 2000 show that the veteran was seen for complaints 
including weakness of the left leg following surgery in 1964.  
On examination, deep tendon reflexes in the lower extremities 
were intact, as was sensation.  No diagnosis regarding the 
left tibia was reported.

The veteran's postoperative osteochondroma of the left tibia 
is evaluated under diagnostic code 5015, which provides that 
benign new growths of the bones are to be rated based on 
limitation of motion of affected parts, as degenerative 
arthritis.  38 C.F.R. Part 4, Code 5015 (1999).  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, warrants a 10 percent evaluation; with the 
addition of occasional incapacitating exacerbations, a 20 
percent evaluation is warranted.  38 C.F.R. Part 4, Code 5003 
(1999).  

However, the veteran has not demonstrated limitation of 
motion in either of the joints contiguous to the tibia, the 
ankle and the knee.  In the absence of any limitation of 
motion, a compensable evaluation is not warranted under 
diagnostic codes pertaining to limitation of motion of the 
knee or ankle, or under the code for arthritis.  See 
38 C.F.R. Part 4, Codes 5003, 5260, 5261, 5271 (1999).  

Also for consideration is the extent to which factors such as 
pain on motion, weakened movement, excess fatigability, lost 
endurance, swelling or incoordination, cause functional 
impairment.  See 38 C.F.R. §§ 4.40, 4.45 (1999), DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In particular, a part which 
becomes painful on use must be regarded as seriously disabled 
(38 C.F.R. § 4.40).  Id. at 206.  When evaluating functional 
loss due to pain, the pain must be supported by "adequate 
pathology."  38 C.F.R. §§ 4.40, 4.45 (1999); Johnson v. 
Brown, 9 Vet. App. 7 (1996).  

The veteran has provided credible statements that the pain 
from his right tibia disability causes functional impairment.  
He stated that, during times of flare-ups, particularly 
during bad weather, he limps.  Although there has been no 
demonstrated weakness in the left leg, it is noteworthy that 
there was tenderness in the area of the postoperative 
osteochondroma of the left tibia at the time of the VA 
examination, as well as hypersensitivity in the lower leg.  
Moreover, although the examiner noted at that time that the 
etiology of the veteran's pain was uncertain, X-rays were 
obtained, which revealed a small bone excrescence in the 
proximal tibia which was thought to reflect a partially 
resected osteochondroma.  Thus, this evidence of objective 
pathology, when coupled with the veteran's credible 
complaints of pain, and the tenderness noted on examination, 
more closely approximates a 10 percent rating.  See Johnson, 
Deluca.  Accordingly, with the resolution of all reasonable 
doubt in the veteran's favor, a 10 percent rating is 
warranted for postoperative osteochondroma of the left tibia.  
See 38 C.F.R. § 4.7 (1999); Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).   

However, an evaluation in excess of 10 percent is not 
warranted.  In this regard, as noted above, the only positive 
findings are the tenderness, hypersensitivity, and X-ray 
evidence indicative of some remaining bony excrescence.  
There is no limitation of motion, or evidence of other 
functional impairment.  In this regard, although in December 
1994 the veteran was noted to limp secondary to left leg 
pain, the site of the leg pain was not noted.  In March 1995, 
three months later, a bony growth in the left thigh that 
occasionally ached was noted; other records have referred to 
this apparent bony growth on the femur, which is not part of 
the service-connected disability.  Moreover, in any event, 
the veteran's gait has been normal on subsequent 
examinations.  Accordingly, a question as to which of two 
evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for the next higher rating above 10 
percent.  38 C.F.R. § 4.7 (1999).  

In addition, there is no other potentially applicable 
diagnostic code which would permit a separate rating.  In 
this regard, only symptoms which are not "duplicative of or 
overlapping with the symptomatology" of the other condition 
warrant a separate rating.  See 38 C.F.R. § 4.14 (1999), 
Esteban v. Brown, 6 Vet.App. 259, 262 (1994).  Although the 
veteran has a postoperative scar, this scar has not been 
noted to be tender or painful.  The tenderness noted on the 
examination in August 1999 was not attributed to the scar, 
and, accordingly, the Board has considered the symptomatology 
in connection with the underlying disability; the symptom of 
pain provided the primary basis for the grant of the 10 
percent rating, discussed above.  

Moreover, because the appeal is from the original grant of 
service connection, the question of whether "staged" 
ratings are appropriate must be considered.  See Fenderson v. 
West, 12 Vet.App. 119 (1999).  While the facts do not warrant 
an increased evaluation for any specific period of time 
during the appeal period, in view of the veteran's credible 
statements, the evidence does reflect that the symptomatology 
warranting a 10 percent rating has been present throughout 
the appeal period.  See Fenderson.  

Preliminary review of the record reveals that the RO did not 
address referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  This regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  


ORDER

An evaluation of 10 percent for postoperative osteochondroma 
of the left tibia is granted, subject to regulations 
governing the payment of monetary benefits.



		
JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

